             Case 4:19-cr-00904 Document 1 Filed on 12/05/19 in TXSD Page 1 of 3



A091 (Rev. 11111) Criminal Complaint


                                    UNITED STATES DISTRICT COURT                                                   United States Courts
                                                                                                                 Southern District of Texas
                                                                for the                                                   FILED
                                                     Southern District of Texas                                        December 05, 2019
                                                                                                                              
                  United States of America                         )                                          David J. Bradley, Clerk of Court
                              v.                                   )
                       Nancy JAVIEL
                                                                   )      Case No.     4:19mj2237
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                         Defendanl(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                September 6, 2018               in the county of                 Harris                 in the
    Southern          District of            Texas             , the defendant(s) violated:

             Code Section                                                    Offense Description
21 USC Section 846, 841 (a)(1) and            Co.nspiracy to Possess with the intent to distribute a controlled substance, to
(b)(1 )(A)(vii)                               wit: 50 grams or more of methamphetamine, a Schedule II controlled
                                              substance.




         This criminal complaint is based on these facts:

See Affidavit




         a   Continued on the attached sheet.




                                                                                              Moises Zamora, TFO
                                                                                               Printed name and rille

Sworn to me telephonically.


Date:             12/05/2019
                                                                                                 Judge ·s signat11re

City and state:                        Houston, Texas                             Christina A. Bryan, US Magistrate Judge
                                                                                             Printed name and title
        Case 4:19-cr-00904 Document 1 Filed on 12/05/19 in TXSD Page 2 of 3




     AFFIDAVIT OF TASK FORCE OFFICER MOISES ZAMORA IN SUPPORT OF
                         CRIMINAL COMPLAINT


Your affiant, Task Force Officer, being duly sworn, deposes and states the following:


1. I, Moises Zamora, am a Houston Police Officer and I am assigned as a Task Force Officer (TFO) to
   the United States Drug Enforcement Administration (DEA), Department of Justice, Houston, Texas.
   I have been a Houston Police Officer for the last 16 years and have been assigned as a TFO
   assigned to DEA since February of 2013. Through formal law enforcement training and
   experience, I have investigated numerous complex historical international and domestic drug
   trafficking cases, and have become very familiar with the methods and means by which Drug
   Trafficking Organizations smuggle narcotics into the United States and how they return the
   proceeds of narcotics sales back to their heads of organization.

2. In an undercover capacity and through several active undercover operations into a Mexican Drug
   Trafficking Organization (OTO) in the summer of2018 I was able to establish cellular phone
   contact with a well-known Mexican based methamphetamine source of supply (SOS) known as
   "Pequefio". I told "Pequefio" that I wanted to purchase crystal methamphetamine from him in
   Houston, Texas. "Pequefio" agreed to sell me crystal methamphetamine in Houston, Texas and put
   me in cell phone contact with an unknown Mexican male who was going to coordinate the delivery
   of the drugs. I note that all telephone conversations and messages with suspects described in this
   affidavit were done so on a recorded line.

3. In September of 20 I 8 I began negotiations to purchase ten (10) kilograms of crystal
   methamphetamine from this unknown Mexican male (UM I), who I believe was in the country of
   Mexico during this incident, for the price of $4,800.00 per kilogram. UM I told me that his niece,
   who was in Houston, would contact me and that she would coordinate the delivery. I later made
   cellular phone contact with a person that was later identified as Nancy JA VIEL and she told me that
   she wanted to meet to speak in person regarding the logistics of the delivery of the drugs. On
   September 6, 2018 I met with JAVIEL in her vehicle at a McDonald's parking lot located on the
   southeast side of Houston, Texas. I noted that JA VIEL was wearing medical scrubs and further
   noted that she stated that she was on her lunch break. Ultimately we agreed that JAVIEL would
   deliver the drugs to me later that afternoon and that I would deliver payment at a later date.

4. Surveillance was established on JAVIEL and she was ultimately put down at her job in Pasadena,
   Texas. At about 1700 hours JA VIEL was seen leaving her job and re-enter the same vehicle she
   used to meet me. Surveillance was maintained on her and she was observed make several stops
   apparently picking up her three young kids. After picking up her kids, JA VIEL drove to a
   convenience store located at 9220 Clearwood in Houston, Harris County, Texas. Once there,
   JAVIEL sent me a text to meet her there. I then went to the target location and met with her at her
   car, which was parked by a gas pump. JAVIEL told me that she only had four (4) kilograms of
   crystal methamphetamine and not the full ten (10). I told JA VIEL that I wanted the full ten (10)
   kilogram and she told me that she did not have control over the drugs.

5. I told JA VIEL that I was going to leave and speak to UM I about the situation. I then left the target
   location and spoke to UM 1 over the phone. UM 1 told me that there had been a mistake and that
       Case 4:19-cr-00904 Document 1 Filed on 12/05/19 in TXSD Page 3 of 3




   there were only four kilograms left. Ultimately I agreed to purchase the available four ( 4)
   kilograms from UM 1 and later received a text message from JAVIEL to meet her at the Academy
   Sports that was down the road. At about 1840 hours JAVIEL was observed walking up to the taco
   truck that was in the same parking lot as the convenience store and order. Once she received her
   order, she began to walk back to her vehicle and that is when she apparently opened her truck with
   her remote. At that time a person that was later identified at Ciriaro de Jesus GUILLEN-Guido
   walked up to her trunk and placed a 5 gallon bucket inside.

6. JA VIEL then entered her vehicle and drove away from the convenience store with her three kids
   and towards to the Academy Sports located on Clearwood and the Gulf Freeway. JAVIEL was then
   stopped on traffic as she turned into the McDonald's parking lot located at 8920 Clearwood in
   Houston, Harris County, Texas. The uniformed officer made contact with JAVIEL and ultimate.ly
   asked her for permission to search her vehicle. JAVIEL then told the uniformed officer that there
   was something in the trunk. The uniformed officer then told JA VIEL that he was going to run his
   K-9 partner on her car and asked her to take her three children and step out to the side at a safe
   distance.

7. The uniformed officer then ran his K-9 partner on JAVIEL's vehicle and noted that his K-9 partner ,
   alerted to the odor of narcotics emitting from the trunk area of JAVIEL's vehicle. A search of the
   trunk of JA VIEL's vehicle resulted in the finding of a large plastic bucket that contained four (4)
   plastic containers that were filled with a crystal like substance that is consistence with crystal
   methamphetamine. A later laboratory analysis revealed that the crystal like substance contains
   methamphetamine with a total of approximately 4 kilograms.

8. Based on the foregoing, l respectfully submit that probable cause exists to believe that Nancy
   JAVIEL has committed a violation of Title 21 USC Section 846,841 (a) (I) and (b) (1) (A) (ii),
   specifically, Conspiracy to Possess with the intent to distribute a controlled substance, to wit: SO
   grams or more of methamphetamine, a Schedule II controlled substanc .



                                                              a
                                                       rce Officer
                                                 rug Enforcement Administration



       Sworn to and subscribed telephonically to me on the _5th
                                                             _ _ _ day of December, 20 I 9, and

I hereby find probable cause.




                                               Christina A. Bryan
                                               United States Magistrate Judge
                                               Southern District of Texas
